
	

114 HR 1732 : Regulatory Integrity Protection Act of 2015
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 1732
		IN THE SENATE OF THE UNITED STATES
		May 13, 2015ReceivedJuly 14, 2016Read twice and referred to the Committee on Environment and Public WorksAN ACT
		To preserve existing rights and responsibilities with respect to waters of the United States, and
			 for other purposes. 
	
	
		
			1.
			Short title
 This Act may be cited as the Regulatory Integrity Protection Act of 2015.  2. Withdrawal of existing proposed rule Not later than 30 days after the date of enactment of this Act, the Secretary of the Army and the Administrator of the Environmental Protection Agency shall withdraw the proposed rule described in the notice of proposed rule published in the Federal Register entitled Definition of Waters of the United States Under the Clean Water Act (79 Fed. Reg. 22188 (April 21, 2014)) and any final rule based on such proposed rule (including RIN 2040–AF30).
		
			3.
			Development of new proposed rule
			
				(a)
				In general
 The Secretary of the Army and the Administrator of the Environmental Protection Agency shall develop a new proposed rule to define the term waters of the United States as used in the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
			
				(b)
				Development of new proposed rule
 In developing the new proposed rule under subsection (a), the Secretary and the Administrator shall—
				
					(1)
 take into consideration the public comments received on—  (A) the proposed rule referred to in section 2;
					
						(B)
 the accompanying economic analysis of the proposed rule entitled Economic Analysis of Proposed Revised Definition of Waters of the United States (dated March 2014); and  (C) the report entitled Connectivity of Streams & Wetlands to Downstream Waters: A Review & Synthesis of Scientific Evidence (EPA/600/R–14/475F; dated January 2015);
					
					(2)
 jointly consult with and solicit advice and recommendations from representative State and local officials, stakeholders, and other interested parties on how to define the term waters of the United States as used in the Federal Water Pollution Control Act; and
				
					(3)
 prepare a regulatory proposal that will, consistent with applicable rulings of the United States Supreme Court, specifically identify those waters covered under, and those waters not covered under, the Federal Water Pollution Control Act—
					
						(A)
 taking into consideration—  (i) the public comments referred to in paragraph (1); and
						
							(ii)
 the advice and recommendations made by the State and local officials, stakeholders, and other interested parties consulted under this section; and
						
						(B)
 incorporating the areas and issues where consensus was reached with the parties.  (c) Federalism consultation requirements As part of consulting with and soliciting advice and recommendations from State and local officials under subsection (b), the Secretary and the Administrator shall—
				
					(1)
 seek to reach consensus with the State and local officials on how to define the term waters of the United States as used in the Federal Water Pollution Control Act;  (2) provide the State and local officials with notice and an opportunity to participate in the consultation process under subsection (b);
				
					(3)
 consult with State and local officials that represent a broad cross-section of regional, economic, policy, and geographic perspectives in the United States;
				
					(4)
 emphasize the importance of collaboration with and among the State and local officials;  (5) allow for meaningful and timely input by the State and local officials;
				
					(6)
 recognize, preserve, and protect the primary rights and responsibilities of the States to protect water quality under the Federal Water Pollution Control Act, and to plan and control the development and use of land and water resources in the States;
				
					(7)
 protect the authorities of State and local governments and rights of private property owners over natural and manmade water features, including the continued recognition of Federal deference to State primacy in the development of water law, the governance of water rights, and the establishment of the legal system by which States mediate disputes over water use;
				
					(8)
 incorporate the advice and recommendations of the State and local officials regarding matters involving differences in State and local geography, hydrology, climate, legal frameworks, economies, priorities, and needs; and
				
					(9)
 ensure transparency in the consultation process, including promptly making accessible to the public all communications, records, and other documents of all meetings that are part of the consultation process.
				
				(d)
				Stakeholder consultation requirements
 As part of consulting with and soliciting recommendations from stakeholders and other interested parties under subsection (b), the Secretary and the Administrator shall—
				
					(1)
 identify representatives of public and private stakeholders and other interested parties, including small entities (as defined in section 601 of title 5, United States Code), representing a broad cross-section of regional, economic, and geographic perspectives in the United States, which could potentially be affected, directly or indirectly, by the new proposed rule under subsection (a), for the purpose of obtaining advice and recommendations from those representatives about the potential adverse impacts of the new proposed rule and means for reducing such impacts in the new proposed rule; and
				
					(2)
 ensure transparency in the consultation process, including promptly making accessible to the public all communications, records, and other documents of all meetings that are part of the consultation process.
				
				(e)
				Timing of federalism and stakeholder consultation
 Not later than 3 months after the date of enactment of this Act, the Secretary and the Administrator shall initiate consultations with State and local officials, stakeholders, and other interested parties under subsection (b).
			
				(f)
				Report
 The Secretary and the Administrator shall prepare a report that—  (1) identifies and responds to each of the public comments filed on—
					
						(A)
 the proposed rule referred to in section 2;  (B) the accompanying economic analysis of the proposed rule entitled Economic Analysis of Proposed Revised Definition of Waters of the United States (dated March 2014); and
					
						(C)
 the report entitled Connectivity of Streams & Wetlands to Downstream Waters: A Review & Synthesis of Scientific Evidence (EPA/600/R–14/475F; dated January 2015);  (2) provides a detailed explanation of how the new proposed rule under subsection (a) addresses the public comments referred to in paragraph (1);
				
					(3)
 describes in detail—  (A) the advice and recommendations obtained from the State and local officials consulted under this section;
					
						(B)
 the areas and issues where consensus was reached with the State and local officials consulted under this section;
					
						(C)
 the areas and issues of continuing disagreement that resulted in the failure to reach consensus; and
					
						(D)
 the reasons for the continuing disagreements;  (4) provides a detailed explanation of how the new proposed rule addresses the advice and recommendations provided by the State and local officials consulted under this section, including the areas and issues where consensus was reached with the State and local officials;
				
					(5)
 describes in detail—  (A) the advice and recommendations obtained from the stakeholders and other interested parties, including small entities, consulted under this section about the potential adverse impacts of the new proposed rule and means for reducing such impacts in the new proposed rule; and
					
						(B)
 how the new proposed rule addresses such advice and recommendations;  (6) provides a detailed explanation of how the new proposed rule—
					
						(A)
 recognizes, preserves, and protects the primary rights and responsibilities of the States to protect water quality and to plan and control the development and use of land and water resources in the States; and
					
						(B)
 is consistent with the applicable rulings of the United States Supreme Court regarding the scope of waters to be covered under the Federal Water Pollution Control Act; and
					
					(7)
 provides comprehensive regulatory and economic impact analyses, utilizing the latest data and other information, on how definitional changes in the new proposed rule will impact, directly or indirectly—
					
						(A)
 each program under the Federal Water Pollution Control Act for Federal, State, and local government agencies; and
					
						(B)
 public and private stakeholders and other interested parties, including small entities, regulated under each such program.
					
				(g)
				Publication
				
					(1)
					Federal Register notice
 Not later than 3 months after the completion of consultations with and solicitation of recommendations from State and local officials, stakeholders, and other interested parties under subsection (b), the Secretary and the Administrator shall publish for comment in the Federal Register—
					
						(A)
 the new proposed rule under subsection (a);  (B) a description of the areas and issues where consensus was reached with the State and local officials consulted under this section; and
					
						(C)
 the report described in subsection (f).  (2) Duration of review The Secretary and the Administrator shall provide not fewer than 180 days for the public to review and comment on—
					
						(A)
 the new proposed rule under subsection (a);  (B) the accompanying economic analysis for the new proposed rule; and
					
						(C)
 the report described in subsection (f).  (h) Procedural requirements Subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act) shall apply to the development and review of the new proposed rule under subsection (a).
			
				(i)
				State and local officials defined
 In this section, the term State and local officials means elected or professional State and local government officials or their representative regional or national organizations.
 4.No additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act, and this Act shall be carried out using amounts otherwise available for such purpose.
		5.Effect on State permit programs
 (a)In generalIf the Administrator of the Environmental Protection Agency, based on the proposed rule developed under section 3, issues a final rule to define the term waters of the United States as used in the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Administrator shall—
 (1)not later than 90 days after the date of issuance of the final rule, review each permit program being administered by a State under section 402, 404, or 405 of that Act (33 U.S.C. 1342, 1344, or 1345) to determine whether the permit program complies with the terms of the final rule; and
 (2)not later than 10 days after the date of completion of the review, notify the State of— (A)the Administrator’s determination under paragraph (1); and
 (B)in any case in which the Administrator determines that a permit program does not comply with the final rule, the actions required to bring the permit program into compliance.
 (b)Compliance periodDuring the 2-year period beginning on the date on which the Administrator provides notice to a State under subsection (a)(2), the Administrator may not withdraw approval of a State permit program referred to in subsection (a)(1) on the basis that the permit program does not comply with the terms of a final rule described in subsection (a).
 (c)Limitation on statutory constructionNothing in this section may be construed to limit or otherwise affect the authority of the Administrator under the Federal Water Pollution Control Act or any other provision of law—
 (1)to withdraw approval of a State permit program referred to in subsection (a)(1), except as specifically prohibited by subsection (b); or
					
 (2)to disapprove a proposed permit under a State permit program referred to in subsection (a).  Passed the House of Representatives May 12, 2015.Karen L. Haas,Clerk 